t c summary opinion united_states tax_court mark pelot petitioner v commissioner of internal revenue respondent docket no 3791-13s filed date mark pelot pro_se lawrence d sledz for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the sole issue for decision is whether petitioner is entitled to deduct unreimbursed employee_expenses reported on schedule a itemized_deductions background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of michigan at the time that the petition was filed throughout petitioner was employed as a fire investigator by certified investigations international inc certified investigations petitioner’s job included conducting investigations regarding the causes of fires interviewing fire department employees and people who lived or worked where the fires occurred or unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure in the immediate area and preparing and reviewing reports the nature of petitioner’s work often required that he travel to locations away from certified investigations’ main office to examine the site of a fire or interview relevant parties petitioner used one personal vehicle exclusively for work-related transportation and a different personal vehicle for non-work-related transportation certified investigations did not reimburse employees for transportation vehicle or any other expenses claimed by petitioner petitioner maintained a log containing information about fires investigated by certified investigations during that included the address of each fire and the investigator assigned to it petitioner also maintained a contemporaneously prepared log of his daily activities that included in part the file number of each fire the street_name the activity performed and his start and end times on each activity petitioner recorded his odometer readings on occasion petitioner attended conferences related to the science of fire investigations one such conference was held in boston massachusetts by the national association of fire investigators another was sponsored by the ohio department of public safety private investigator security guard services petitioner timely filed hi sec_2010 federal_income_tax return on the schedule a petitioner claimed miscellaneous_itemized_deductions consisting of unreimbursed employee_expenses of dollar_figure and tax preparation fees of dollar_figure in support of his schedule a deductions for unreimbursed employee_expenses petitioner attached to his return form_2106 employee business_expenses petitioner elected to apply standard mileage rates for vehicle expenses for petitioner claimed deductions for unreimbursed employee_expenses as follows vehicle expenses parking fees tolls and transportation travel_expenses while away_from_home_overnight meals and entertainment_expenses other business_expenses less multiply meals and entertainment by total unreimbursed employee_expenses dollar_figure big_number big_number big_number in date respondent issued petitioner a notice_of_deficiency for determining a deficiency of dollar_figure the notice_of_deficiency disallowed all of the miscellaneous_itemized_deductions claimed by petitioner on hi sec_2010 schedule a the notice is clear that unreimbursed employee_expenses were disallowed for lack of substantiation whereas tax preparation fees were disallowed only because of the floor on miscellaneous_itemized_deductions prescribed by sec_67 petitioner filed a timely petition for redetermination with the court discussion i burden_of_proof the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is normally presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 this burden includes substantiating the amounts of deductions claimed 65_tc_87 aff’d per curiam 540_f2d_821 5th cir generally a taxpayer must keep records sufficient to establish the amounts of the items reported on his or her federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs petitioner has not asserted that the burden_of_proof as to any relevant factual issue should shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and as just indicated the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 308_us_488 292_us_435 see sec_7491 requiring compliance with statutorily imposed substantiation and recordkeeping requirements for the burden to shift a taxpayer must substantiate deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 hradesky v commissioner t c pincite 43_tc_824 when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir in addition and as discussed infra deductions for certain expenses are subject_to strict substantiation requirements and an allowance therefore may not be estimated by the court ii unreimbursed employee_expenses a taxpayer who is an employee may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 sec_162 79_tc_1 the term trade_or_business includes performing services as an employee sec_162 lucas v commissioner t c pincite in contrast personal expenses such as commuting expenses are not deductible sec_262 sec_1_162-2 income_tax regs see also sec_1_212-1 sec_1_262-1 income_tax regs whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose of an expenditure or business use of property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs supra provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the cohan doctrine to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date a vehicle expenses petitioner elected to apply standard mileage rates and claimed deductions for vehicle expenses of dollar_figure for the record includes a log containing petitioner’s daily work assignments and addresses to which he drove in connection with his employment with certified investigations petitioner’s testimony at trial describing his daily activities and responsibilities during the course of his employment with certified investigations was forthright and credible we are satisfied from his testimony and other evidence in the record that he traveled regularly from certified investigations’ office to various locations of fires and back within the scope of his employment we likewise are convinced that the logs that petitioner provided were prepared contemporaneously and are generally representative of the miles that he drove for business purposes under the circumstances recognizing that mileage for commuting is not deductible and giving appropriate weight to petitioner’s contemporaneously made logs of his daily assignments and time as well as his testimony we conclude that he has adequately substantiated that he drove a total of big_number business miles in connection with his work for certified investigations during see eg 335_f2d_496 5th cir aff’g and remanding tcmemo_1962_233 32_tc_947 aff’d per curiam 283_f2d_865 5th cir b parking fees tolls and transportation_expenses petitioner claimed a deduction of dollar_figure for unreimbursed employee parking fees tolls and transportation_expenses petitioner failed to provide any receipts canceled checks bank records or similar records to substantiate any of these expenditures and he did not testify or offer secondary evidence regarding the expenditures accordingly petitioner is not entitled to deductions for unreimbursed employee parking fees tolls and transportation_expenses c travel_expenses while away_from_home_overnight petitioner claimed a deduction of dollar_figure for travel_expenses while away_from_home_overnight including lodging airplane car rental and other expenses petitioner attended a conference in boston massachusetts related to the science of fire investigations however the record does not include documentation or other persuasive evidence regarding the cost of the flight or other travel_expenses because petitioner did not substantiate these expenses he is not entitled to any travel expense deductions relating to the boston trip petitioner did not offer any documentation or other persuasive evidence regarding any other travel expense accordingly petitioner is not entitled to deductions for travel_expenses while away_from_home_overnight d meals and entertainment_expenses petitioner claimed a deduction of dollar_figure for unreimbursed employee meals and entertainment_expenses as previously mentioned meals and entertainment_expenses are subject_to the strict substantiation requirements of sec_274 petitioner failed to provide any receipts canceled checks bank records or similar records to substantiate any expenditures_for meals and entertainment and he did not testify or offer secondary evidence regarding such expenditures accordingly petitioner is not entitled to any deduction for meals and entertainment_expenses e other business_expenses petitioner claimed a deduction of dollar_figure for other unreimbursed employee business_expenses not deducted elsewhere as discussed above petitioner attended a conference in boston massachusetts hosted by the national association of fire investigators accordingly petitioner is entitled to a deduction of dollar_figure for the cost of the conference see cohan v commissioner f 2d pincite petitioner also attended a seminar sponsored by the ohio department of public safety private investigator security guard services at trial petitioner introduced documentation of a seminar fee of dollar_figure a registration fee of dollar_figure and a fingerprint check for dollar_figure for a total of dollar_figure petitioner did not introduce any documentation or other persuasive evidence regarding any other business_expenses therefore of the dollar_figure claimed on his tax_return petitioner is entitled to a deduction of dollar_figure ie dollar_figure dollar_figure for other business_expenses conclusion in holding on the disputed issue we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to that reached herein in order to give effect to the foregoing decision will be entered under rule
